DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 3/2/2021 in which claims 17-20 have been cancelled; and claim 21-24 have been added.
Claims 1-16 and 21-24 have been presented for examination.
Claims 1-16 and 21-24 are rejected.

Response to Arguments
Applicant's arguments/amendments with respect to the 35 U.S.C. 101 rejection has been considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive.
Applicant mentions in page 11 of the remarks that “Independent claims 1 and 10 do not recite any of the enumerated groupings of abstract ideas from the 2019 Eligibility Guidance. In particular, independent claims 1 and 10 do not include any one of mathematical concepts, certain methods of organizing human activity, or mental processes, as enumerated as abstract ideas in the 2019 Eligibility Guidelines. The Office Action states that the claims allegedly cover "performance of [] limitation[s] in the mind." Office Action, page 3. Applicant respectfully disagrees. Independent claims 1 and 10 do not recite, and are certainly not directed to, "performance of [] limitation[s] in the mind." In fact, the Office Action, in its analysis of individual features of independent claims 1 and 10 do not assert that any of the features recite "performance of [] limitation[s] in the mind." Specifically, independent claims 1 and 10 do not recite any mathematical concepts, certain methods of organizing human activity, or mental processes. Independent claims 1 and 10 do not include any feature that could be construed as any of the enumerated groupings of abstract ideas from the 2019 Eligibility Guidance. Accordingly, independent claims 1 and 10 are patent subject matter eligible under the first prong of Mayo-Step 2A, as revised under the 2019 Eligibility Guidance. Dependent claims 2-9 and 11-16 are subject matter eligible for at least depending on a base claim that is subject matter eligible under the first prong of Mayo-Step 2A inquiry, and for additional subject matter eligible features recited”.
Examiner respectfully disagrees. Examiner notes that the claims, under step 2A Prong I, fall under the Mental Processes grouping. The limitations of selecting a graph, determining a course of an epidemic in a graph by simulation, and generating an epidemic estimate (output) are all limitations that can be performed in the mind, or by a human using a pen and paper. For example, a person can manually select a graph, simulate the relationships of the nodes and edges, and determine an output (epidemic estimate). Thus, the claims would fall under the Mental Processes grouping. The claims are therefore not directed to eligible subject matter. This argument has been fully considered but has been found unpersuasive. Accordingly, the previous rejection under 101 is maintained. 

Applicant mentions in page 13 of the remarks that “Similar to Example 42 of the Eligibility Examples, independent claims 1 and 10 also "integrates the method of [allegedly] organizing human activity into a practical application," and provides "a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format." For example, the claims include "generating an epidemic estimate associated with [an] intervention," as recited in amended independent claim 1. Furthermore, the Application states that the disclosure "permit[s] bioinformatics researchers to design experiments and create analysis for epidemiological disease studies based on social-interaction graph simulations." Application, paragraph [0057]. These are specific improvements over prior art systems that are integrated into a practical application, rendering amended independent claims 1 and 10 subject matter eligible under a Mayo-Step 2A analysis. Dependent claims 2-9 and 11-16 are also subject matter eligible for at least depending on a base claim that is subject matter eligible under the second prong of Mayo-Step 2A inquiry, and for additional practical applications recited”.
Examiner respectfully disagrees. Applicant argues that the instant claims are similar to Example 42 of the Subject Matter Eligibility Examples. Examiner notes that the claims of Example 42 recites a combination of additional elements that integrates the judicial exception into a practical application. “The additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user”. The instant claims recite the additional elements of a processing unit (amounts to instructions to apply the exception using a generic computer component), receiving attributes (extra solution activity – data gathering step), and receiving data of an intervention (extra solution activity – data gathering step). Applicant also relies on paragraph [0057] of the instant specification for specific improvements. However, the MPEP discloses that “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the maintained. 

Applicant mentions in page 14-15 of the remarks that “The Office Action asserts that "[t]he claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception" and that "the additional elements do not integrate the abstract idea into a practical application."' Office Action, page 4. Applicant respectfully disagrees and further asserts that the Office Action fails to meet the burden of supporting a finding of the features of the claims being, routine, conventional, and well-understood” and “The Memo 2018 sets out a standard for supporting any assertion of claim features being, routine, conventional, and well-understood. The Office Action fails to meet this standard-nowhere in the Office Action is there any "citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)" for any of the claims of the present Application. As just one example, the Office Action provides no justification for why "determining, by simulating interactions between the nodes, a course of the epidemic in the synthetic-population graph," as recited in amended independent claim 1 is allegedly well-understood, routine, and conventional, and the Office Action provides no "citation to a publication that demonstrates the [alleged] well-understood, routine, and conventional nature of the additional element(s)" for this feature. Applicant submits that at least the aforementioned feature is an additional element that is sufficient to amount to significantly more than the alleged judicial exception. Other features recited in the claims, such as "selecting a synthetic-population graph from a social-contact graph stored in a data library, the synthetic-population graph selection based at least in part on the attributes, wherein the synthetic-population graph comprises nodes and labeled edges between the nodes," are also non-routine features that go beyond any alleged abstract idea. As a result, even if any of the claims include an alleged abstract concept, which the Applicant does not concede, the claims include limitations that go beyond any alleged abstract idea. Additionally, the feature recited in claim 1, for example, of "generating, based at least in part on the course of the epidemic in the synthetic population graph, an epidemic estimate associated with the intervention" is not a generic functionality in the context of the instant claims. Indeed, such an operation where a disease model is generated based on the course of the epidemic in the synthetic population graph is by no means generic functionality, routine, or well understood. Rather, it is part of a novel combination that is distinct from prior systems and methods. For example, it is not a "generic functionality" to perform the operation of "determining, by simulating interactions between the nodes, a course of the epidemic in the synthetic-population graph," as recited in independent claim 1”.
Examiner respectfully disagrees. Applicant alleges that the Office fails to meet its burden under Berkheimer. Examiner notes that a Berkheimer type analysis is only required if the examiner has specifically stated that an additional element is well-understood, routine, and conventional. However, nowhere in the non-final rejection is it stated that any of the additional elements are well-known, routine, and conventional. Thus, a Berkheimer type analysis is not required. Examiner notes that the additional elements are directed to a generic computer component recited at a high level of generality and insignificant extra solution activity (data gathering). This argument has been fully considered but has been found unpersuasive. Accordingly, the previous rejection under 101 is maintained. 

Applicant mentions in page 16-17 of the remarks that “Similar to Bascom, even if individual elements of independent claims 1 and 10 are conventional, which the Applicant does not concede, the ordered combination of features recited in claims 1 and 10 are not. For example, the feature of "determining, by simulating interactions between the nodes, a course of the epidemic in the synthetic-population graph," is by itself neither conventional nor generic. Additionally, "generating, based at least in part on the course of the epidemic in the synthetic population graph, an epidemic estimate associated with the intervention" is a nonconventional sequence of features that is unique and not merely part of the alleged abstract concept of "performance of[] limitation[s] in the mind." Here, the individual claim elements recited as a whole in claims 1 and 10 represent part of the technical solution, and carry inventive weight in the context of their respective claims. They are not some after-thought or "draftsman's art" that was found to be generic in the Alice case. Rather, these elements should be considered as a non-conventional ordered combination of operations. Accordingly, the Applicant submits that the features recited in the claims, are non-abstract, non-generic, and meaningful features amounting to significantly more than the alleged judicial exception”.
Examiner respectfully disagrees. Examiner notes that Bascom was directed to a non-conventional and non-generic arrangement of various computer components for filtering Internet content. In Bascom, the additional elements such as “local client computer”, “remote ISP server”, and “controlled access network accounts” were identified as the additional elements that were described as “well-known generic computer components”. An inventive concept found in the “non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user” [See MPEP 2106.05]. Even though the court found that all of the additional elements in the claim recited generic computer network or Internet components, the elements in combination amounted to significantly more because of the non-conventional and non-generic arrangement that provided a technical improvement in the art. The instant claims is not similar to the above Bascom case. The instant claims recite the additional elements of a processing unit (amounts to instructions to apply the exception using a generic computer component), receiving attributes (extra solution activity – data gathering step), and receiving data of an intervention (extra solution activity – data gathering step). In this case, the processing unit is identified as generic computer component. However, unlike Bascom, there is no non-conventional and non-generic arrangement of the additional elements recited maintained. 

Applicant's arguments/amendments with respect to the 35 U.S.C. 102 and 103 rejection has been considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive.
Applicant mentions in page 19 of the remarks that “Parikh does not teach or suggest "selecting a synthetic-population graph from a social-contact graph stored in a data library," as recited in amended independent claim 1. Instead, the "synthetic population" of Parikh "is obtained by combining multiple data sources to build a detailed minute-by-minute simulation of population interaction." Applicant respectfully submits that nowhere else in Parikh does it teach or suggest "selecting a synthetic-population graph from a social-contact graph stored in a data library." Accordingly, Parikh fails to teach or suggest "selecting a synthetic-population graph from a social-contact graph stored in a data library, the synthetic-population graph selection based at least in part on the attributes, wherein the synthetic-population graph comprises nodes and labeled edges between the nodes," as recited in amended independent claim 1”.
Examiner respectfully disagrees. Examiner notes that the instant specification discloses in [0084] that “the SP graph 308 is or comprises a social-interaction graph. In such a graph, labels can represent, e.g., locations at which the connected entities come into contact or interact, such as home, work, or school”. Thus it appears that both graphs are the same. The synthetic population graph as claims is merely a synthetic synthetic social network reflecting the dynamical contact patterns of individuals during a time period”. The synthetic social network of Parikh reflect contact patterns of individuals as can be seen in Fig 11 and 13. Parikh further discloses in [Pg.2-3, Effects of Transients] that "A synthetic population, therefore, is a model of who people are, where they go during the course of a day, and consequently, with whom they come into contact. This allows the induction of a synthetic social contact network, which is a model of the network over which disease propagation happens". The synthetic social contact network is interpreted as the same as the synthetic-population graph claimed. The social contact network graph model the propagation of diseases which includes the interaction/contact of people. The obtained synthetic social contact network of Parikh is interpreted as the selected synthetic graph. The synthetic population is obtained by combining multiple data sources which utilize EpiSimdemics (simulation software that is to be run on a computer). The data would be stored on the computer for simulation purposes. This argument has been fully considered but has been found unpersuasive. Accordingly, the previous rejection under 103 is maintained.

Applicant mentions in page 20 of the remarks that “However, "simulat[ing] the disease spread for 120 days both with and without the transient population" in Parikh does not teach or suggest "determining, by simulating interactions between the nodes, a course of the epidemic in the synthetic-population graph," as recited in amended independent claim 1. Parikh does not teach or suggest any type of "interactions between the nodes," and much less to "determin[e] ... a course of the epidemic," as recited in amended independent claims 1. As a result, Parikh does not teach or suggest "determining, by simulating interactions between the nodes, a course of the epidemic in the synthetic-population graph," as recited in amended independent claim 1”.
Applicant’s arguments/remarks are moot based on new ground of rejection necessitated by the amended claims. A new reference “Beckman et al – Generation and Analysis of Large Synthetic Social Contact Network” is relied upon for reaching the newly amended feature (simulating interaction between the nodes). Examiner notes that Parikh is still relied upon for teaching determining… a course of the epidemic. Parikh discloses in [Pg.1] that "We simulate an influenza-like illness over the contact network to evaluate the effects of transients on the number of infected residents" and in [Pg.2, Results] "Our simulations show that the presence of transients has a statistically significant impact on the number of resident infections at peak (making them almost 23% higher), the number of resident infections over the course of the epidemic (making them 9% higher), and the time when the disease peaks (making it about 10 days earlier)" [Pg.2, Results]. The course of the epidemic is simulated as shown above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1-9 are method claims directed to determining an epidemic estimate. Claim(s) 10-16 are 

Regarding independent claim 1
Step 2A – Prong One
The claim(s) recite(s) selecting a synthetic-population graph from a social-contact graph stored in a data library, the synthetic-population graph based at least in part on the attributes, wherein the synthetic-population graph comprises nodes and labeled edges between the nodes; determining, by simulating interactions between the nodes, a course of the epidemic in the synthetic-population graph; and generating, based at least in part on the course of the epidemic in the synthetic population graph, an epidemic estimate associated with the intervention which are considered to be mental steps. The limitations of selecting a graph, determining a course of the epidemic by simulating, and generating an epidemic estimate as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing unit”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “select”, “determining”, and “generating” in the context of this claim encompasses a person to manually choose a graph, calculate/simulate a course of the epidemic based on the nodes of a graph, and produce an output estimate based on the calculations. The simulation of 
Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – processing unit and data library. The computer components mentioned above are recited in a high level of generality (i.e., as a generic processor performing a generic computer function) and merely amounts to no more than mere instructions to apply the exception using a generic computer component and insignificant extra solution activity (i.e., “receiving attributes of a synthetic population;” [See MPEP 2106.05 (insignificant extra-solution activity)] and “receiving data of an intervention designed to counteract or mitigate an epidemic” [See MPEP 2106.05 (insignificant extra-solution activity)]). The above receiving limitations are merely interpreted as a data gathering steps. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above 

Dependent claims 2-9 are further drawn to mental steps which are used to further define the epidemic estimation. Such limitations include, for example, Claim 2: an estimated generation time of the epidemic or an estimated growth rate of the epidemic (mental step by aid of pen and paper); Claim 3: determining second epidemic estimate from second attribute (mental step by aid of pen and paper); Claim 4: determining epidemic estimate based on a randomization value and simulating graph to produce second estimate based on randomization value (mental step by aid of pen and paper); Claim 6: simulating graph to produce second estimate based on second intervention (mental step by aid of pen and paper); Claim 8: determine subset of nodes, modifying edges of the graph, and determining spread of the epidemic (mental step by aid of pen and paper) which are mental steps. These limitations further define the step for estimating the epidemic and are considered to be drawn to the abstract idea without adding significantly more. 
The claims also recite additional elements of Claim 3: receiving second attributes [See MPEP 2106.05 (insignificant pre-solution activity – data gathering step)]; Claim 5: 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer component amounts to no more than mere instructions to apply the exception and insignificant extra solution activity. Receiving data (insignificant pre-solution activity) and displaying/presenting data (insignificant post-solution activity) are insignificant extra-solution activity. Mere instructions to apply the exception using a generic computer component and insignificant extra solution activity cannot provide an 

Regarding independent claim 10
Step 2A – Prong One
The claim(s) recite(s) selecting a synthetic-population graph from a social-contact graph stored in a data library, the synthetic-population graph based at least in part on the attributes; determining, by simulating interactions between the nodes, a course of the epidemic in the synthetic-population graph; and generating, based at least in part on the course of the epidemic in the synthetic population graph,  an epidemic estimate associated with the intervention which are considered to be mental steps. The limitations of selecting a graph, determining a course of the epidemic by simulating, and generating an epidemic estimate as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing unit”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “select”, “determining”, and “generating” in the context of this claim encompasses a person to manually choose a graph, calculate/simulate a course of the epidemic based on the nodes of a graph, and produce an output estimate 
Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – processing unit and data library. The computer components mentioned above are recited in a high level of generality (i.e., as a generic processor performing a generic computer function) and merely amounts to no more than mere instructions to apply the exception using a generic computer component and insignificant extra solution activity (i.e., “receiving attributes of a synthetic population;” [See MPEP 2106.05 (insignificant extra-solution activity)] and “receiving data of an intervention designed to counteract or mitigate an epidemic” [See MPEP 2106.05 (insignificant extra-solution activity)]). The above receiving limitations are merely interpreted as a data gathering steps. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer component amounts to no more than mere instructions to apply the exception. Receiving attributes (insignificant pre-solution activity) and data (insignificant pre-solution activity) are insignificant extra-solution activity. Mere instructions to apply the exception using a generic computer component and insignificant extra solution activity cannot provide an inventive concept. The claim is not patent eligible.

Dependent claims 11-16 are further drawn to mental steps which are used to further define the epidemic estimation. Such limitations include, for example, Claim 11: selectively propagating information about consequences of event along edges based on labels (mental step by aid of pen and paper); Claim 12: modifying labels based on intervention (mental step by aid of pen and paper); Claim 13: determining data of consequences of the event and modifying parameters based on the consequences (mental step by aid of pen and paper); Claim 14: determining first simulation (mental step by aid of pen and paper); Claim 15: modifying first and second subset of nodes based on intervention and attributes (mental step by aid of pen and paper); and Claim 16: determining second estimate based on attributes (mental step by aid of pen and paper) which are mental steps. These limitations further define the step for estimating the epidemic and are considered to be drawn to the abstract idea without adding significantly more. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer component amounts to no more than mere instructions to apply the exception and insignificant extra solution activity. Receiving data (insignificant pre-solution activity) and displaying/presenting data (insignificant post-solution activity) are insignificant extra-solution activity. Mere instructions to apply the exception using a generic computer component and insignificant extra solution activity cannot provide an inventive concept. Looking at the limitations as an ordered combination adds nothing 

Regarding independent claim 21
Step 2A – Prong One
The claim(s) recite(s) select a synthetic-population graph from a social-contact graph stored in a data library, the synthetic-population graph based at least in part on the attributes, wherein the synthetic-population graph comprises nodes and labeled edges between the nodes; determine, by simulating interactions between the nodes, a course of the epidemic in the synthetic-population graph; and generate, based at least in part on the course of the epidemic in the synthetic population graph,  an epidemic estimate associated with the intervention which are considered to be mental steps. The limitations of selecting a graph, determining a course of the epidemic by simulating, and generating an epidemic estimate as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors” and “memory”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “select”, “determine”, and “generate” in the context of this claim encompasses a person to manually choose a graph, calculate/simulate a course of the epidemic based on the nodes of a graph, and produce an 
 Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – data library, one or more processors, and memory. The computer components mentioned above are recited in a high level of generality (i.e., as a generic processor performing a generic computer function) and merely amounts to no more than mere instructions to apply the exception using a generic computer component and insignificant extra solution activity (i.e., “receive attributes of a synthetic population;” [See MPEP 2106.05 (insignificant extra-solution activity)] and “receive data of an intervention designed to counteract or mitigate an epidemic” [See MPEP 2106.05 (insignificant extra-solution activity)]). The above receiving limitations are merely interpreted as a data gathering steps. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer component amounts to no more than mere instructions to apply the exception. Receiving attributes (insignificant pre-solution activity) and data (insignificant pre-solution activity) are insignificant extra-solution activity. Mere instructions to apply the exception using a generic computer component and insignificant extra solution activity cannot provide an inventive concept. The claim is not patent eligible.

Dependent claims 22-24 are further drawn to mental steps which are used to further define the epidemic estimation. Such limitations include, for example, Claim 22: determining second epidemic estimate from second attribute (mental step by aid of pen and paper); Claim 23: determining epidemic estimate based on a randomization value and simulating graph to produce second estimate based on randomization value (mental step by aid of pen and paper); and Claim 24: simulating graph to produce second estimate based on second intervention (mental step by aid of pen and paper) which are mental steps. These limitations further define the step for estimating the epidemic and are considered to be drawn to the abstract idea without adding significantly more. 
The claims also recite additional elements of Claim 22: one or more processors (mere instructions to apply the exception using a generic computer component) and receiving second attributes [See MPEP 2106.05 (insignificant pre-solution activity – data 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer component amounts to no more than mere instructions to apply the exception and insignificant extra solution activity. Receiving data (insignificant pre-solution activity) is insignificant extra-solution activity. Mere instructions to apply the exception using a generic computer component and insignificant extra solution activity cannot provide an inventive concept. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology.

Claims 1-16 and 21-24 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claim 1 recites “selecting a synthetic-population graph from a social-contact graph”. It is unclear how a synthetic-population graph differs from a social-contact graph. The instant specification discloses in [0084] that “the SP graph 308 is or comprises a social-interaction graph. In such a graph, labels can represent, e.g., locations at which the connected entities come into contact or interact, such as home, work, or school”. In order words, the two graphs appear to be the same. It is for this reason the claims are indefinite. Further clarification is required. Independent claims 10 and 21 recite similar limitations and are rejected similarly.
Claims not specifically mentioned are rejected by virtue of dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 10-11, 16, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al (“Modeling the effect of transient populations on epidemics in Washington DC” [NPL, See PTO-892] “Parikh”) in view of Beckman et al (“Generation and Analysis of Large Synthetic Social Contact Network” [NPL, See PTO-892] “Beckman”). 

Regarding claim 1, Parikh teaches A method comprising, under control of a processing unit ("We simulate a flu-like disease for Washington DC metro area using EpiSimdemics, an interaction based high performance computing simulation software for studying large scale epidemics" [Pg.10, Methods]; The simulations are performed on EpiSimdemics which is a software that runs on a computer.):
receiving attributes of a synthetic population ("A synthetic population is a disaggregated (‘‘agent-based’’) representation of the population of a region. It is constructed by combining data from multiple sources, such as the American Community Survey, the National Household Travel Survey, Navteq, Dun & Bradstreet, the National Center for Education Statistics, and others. Together these datasets provide information about demographics, activity times and durations, and activity locations. A synthetic ;
selecting a synthetic-population graph from a social-contact graph in a data library (“given the synthetic population-based model and the individual’s activity patterns, we can obtain a synthetic social network reflecting the dynamical contact patterns of individuals during a time period.” [Pg.1]; "Together these datasets provide information about demographics, activity times and durations, and activity locations. A synthetic population, therefore, is a model of who people are, where they go during the course of a day, and consequently, with whom they come into contact. This allows the induction of a synthetic social contact network, which is a model of the network over which disease propagation happens." [Pg.2-3, Effects of Transients]; The synthetic social contact network is interpreted as the same as the synthetic-population graph claimed; The social contact network graph model the propagation of diseases which includes the interaction/contact of people; “We generated an augmented synthetic population for the Washington DC Metro Area, which combines a previously generated resident population (the ‘‘base population’’ consisting of 4.13 million people) with a transient population (about 50000, 55% of which are tourists and the rest are business travelers). Each synthetic individual is assigned demographics (e.g., age, income) and a daily schedule of activities. Individuals are assigned activity schedules based on their demographics. A daily schedule of activities is written as a list of (activity type, start time, duration, activity location) tuples. Each activity location is subdivided into sublocations (similar to rooms within a building). A person is assumed to come in , the synthetic-population graph selection based at least in part on the attributes ("A synthetic population is obtained by combining multiple data sources to build a detailed minute by-minute simulation of population interaction resulting in a contact network." [Pg.1, Abs]; "Together these datasets provide information about demographics, activity times and durations, and activity locations. A synthetic population, therefore, is a model of who people are, where they go during the course of a day, and consequently, with whom they come into contact. This allows the induction of a synthetic social contact network, which is a model of the network over which disease propagation happens." [Pg.2-3, Effects of Transients]), wherein the synthetic-population graph comprises nodes and labeled edges between the nodes (Fig.13 shows "Each node represents a state and transition probabilities are as shown on the edges. Each node label consists of the state name, number of days for which an individual remains in this state, and the probability of him infecting others" [Pg.9]);
receiving data of an intervention designed to counteract or mitigate an epidemic ("Since much population mixing happens at major tourism locations, we evaluate two targeted interventions: closing museums and promoting healthy behavior (such as the use of hand sanitizers, covering coughs, etc.) at museums" [Pg.1]; "we evaluate a scenario where people are encouraged to practice healthy behaviors, such as the use of hand sanitizers, at the four big museums. Multiple studies have shown that such non pharmaceutical behavioral interventions can have a significant impact" [Pg.7, Healthy Behavior Intervention]);
determining, ("We simulate an influenza-like illness over the contact network to evaluate the effects of transients on the number of infected residents" [Pg.1]; "Our simulations show that the presence of transients has a statistically significant impact on the number of resident infections at peak (making them almost 23% higher), the number of resident infections over the course of the epidemic (making them 9% higher), and the time when the disease peaks (making it about 10 days earlier)" [Pg.2, Results]);
generating, based at least in part on the course of the epidemic in the synthetic population graph, an epidemic estimate associated with the intervention ("Our simulations show that the presence of transients has a statistically significant impact on the number of resident infections at peak (making them almost 23% higher), the number of resident infections over the course of the epidemic (making them 9% higher), and the time when the disease peaks (making it about 10 days earlier)... the ‘‘healthy behavior’’ intervention can significantly reduce the epidemic, depending on the efficacy of the intervention at reducing transmission within those four locations. We assume a compliance rate of 50%, i.e., only half the visitors to these locations engage in healthy behavior. We find that if the intervention has the effect of reducing infectivity and susceptibility within these locations to 80%, 60%, 40% or 20% of the value without sanitizer use, it can delay the peak by 2 to 7 weeks. The number of residents infections at peak is reduced by 6% to 37.5%, and the cumulative number of resident infections over 120 days is reduced by 3.6% to 34.6%." [Pg.2, Results]; Fig.8 shows the attack rate).
simulating interactions between the nodes (“We simulate a diffusion process on the social contact networks of the regions; in this case influenza, that is transmitted across the graph” [Pg.1011, Sec 2.3.2]; “The social networks for these regions produce large graphs with millions of nodes and edges as shown in Table 1.” [Pg.1010, Sec 2.3]; See Table 1; “Figure 8 shows, in histogram form, the R0 distributions. The degree distributions are weighted by the edge weights and represent the expected number of secondary infections caused by each person (node) in the network” [Pg.1012, Sec 2.3.2]).
Parikh and Beckman are analogous art because they are from the same field of endeavor of epidemic modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Parikh with the node interaction simulation by Beckman. One of ordinary skill in the art would have been motivated to make this modification since “diseases can spread on a global scale very quickly, and need quick response and interventions to prevent them from turning into large epidemics. Understanding the urban social-contact structure is critical for social scientists, urban planners, infrastructure companies, and governments” (Beckman, [Pg.1003, Intro]).

Regarding claim 2, Parikh further teaches wherein the epidemic estimate comprises at least one of: a curve indicating a number of the nodes marked as infected over the course of the simulation; an R curve indicating a reproductive number of the epidemic over the course of the simulation; a curve indicating a slope of any of the above-described curves as a function of simulation time; an estimated generation time of the epidemic; or an estimated growth rate of the epidemic ("The number of residents infections at peak is reduced by 6% to 37.5%, and the cumulative number of resident infections over 120 days is reduced by 3.6% to 34.6%." [Pg.2, Results]; Fig.8 shows the attack rate which is interpreted as the growth rate).

Regarding claim 3, Parikh further teaches receiving second attributes of a second synthetic population ("A synthetic population is a disaggregated (‘‘agent-based’’) representation of the population of a region. It is constructed by combining data from multiple sources, such as the American Community Survey, the National Household Travel Survey, Navteq, Dun & Bradstreet, the National Center for Education Statistics, and others. Together these datasets provide information about demographics, activity times and durations, and activity locations. A synthetic population, therefore, is a model of who people are, where they go during the course of a day, and consequently, with whom they come into contact" [Pg.2, Effects of Transients]; Multiple attributes are disclosed above from the datasets such as demographics and activity locations); and determining a second epidemic estimate based at least in part on the second attributes and the synthetic-population graph ("The contact pattern and the infection transmission rates among these four subpopulations are as shown in Figure 9. There are ten infection transmission rates in the" [Pg.5]; "As healthy behavior interventions are assumed to be effective only inside .

Regarding claim 6, Parikh further teaches receiving data of a second intervention ("Since much population mixing happens at major tourism locations, we evaluate two targeted interventions: closing museums and promoting healthy behavior (such as the use of hand sanitizers, covering coughs, etc.) at museums" [Pg.1]; The reference teaches two separate interventions of closing museums and promoting healthy behavior); and simulating the course of the epidemic in the synthetic-population graph to produce a second epidemic estimate based at least in part on the second intervention ("Our simulations show that closing these locations for a short period (we considered two scenarios, involving closing these locations for 5 days or 14 days) does not help. This is likely because the tourists who would have visited these locations go to other, smaller, tourist destinations and residents who would have visited these locations continue their other activities and hence there is still considerable mixing among these populations." [Pg.2, Results]; Fig.4 shows results for both interventions at peaks).

Regarding claim 7, Parikh further teaches further comprising causing presentation, via a user interface, of a representation ("We simulate a flu-like disease for Washington DC metro area using EpiSimdemics, an interaction based high performance computing simulation software for studying large scale epidemics" [Pg.10, Methods]; The simulations are performed on EpiSimdemics whihc is a software that runs on a computer. The results of the simulation would be displayed on the computer) that is based at least in part on: the epidemic estimate (Fig.4-6 show graphs of infection rate for both intervention scenarios); and the second epidemic estimate (Fig.4-6 show graphs of infection rate for both intervention scenarios).

Independent claim 10 recites similar limitations as claim 1 shown above. Claim 10 is rejected similarly as claim 1 above 

Regarding claim 11, Parikh further teaches the synthetic-population graph comprises nodes, edges between at least some of the nodes, and labels associated with at least some of the edges ("Together these datasets provide information about demographics, activity times and durations, and activity locations. A synthetic population, therefore, is a model of who people are, where they go during the course of a day, and consequently, with whom they come into contact. This allows the induction of a synthetic social contact network, which is a model of the network over which disease propagation happens." [Pg.2-3, Effects of Transients]; Fig.13 shows "Each node represents a state and transition probabilities are as shown on the edges. Each node label consists of the state name, number of days for which an individual ; and the simulating comprises selectively propagating information about consequences of the event along edges of a first subset of the edges based at least in part on at least some corresponding labels of the labels of the synthetic-population graph (Fig.13 shows disease model and the propagation of the state and transition. The edges are labeled with different probabilities. The graph shows state name, duration of days in the state, and probability of transmitting to others.).

Regarding claim 16, Parikh further teaches causing the estimate of the event to be presented via a user interface ("We simulate a flu-like disease for Washington DC metro area using EpiSimdemics, an interaction based high performance computing simulation software for studying large scale epidemics" [Pg.10, Methods]; The simulations are performed on EpiSimdemics whihc is a software that runs on a computer. The results of the simulation would be displayed on the computer; Fig.4-6 show graphs of infection rate for both intervention scenarios); receiving second attributes of a second synthetic population ("A synthetic population is a disaggregated (‘‘agent-based’’) representation of the population of a region. It is constructed by combining data from multiple sources, such as the American Community Survey, the National Household Travel Survey, Navteq, Dun & Bradstreet, the National Center for Education Statistics, and others. Together these datasets provide information about demographics, activity times and durations, and activity locations. A synthetic population, therefore, is a model of who people are, where they go during the course of a day, and consequently, with whom they come into contact" [Pg.2, Effects of ; determining a second estimate of the event based at least in part on the second attributes and on at least one of the estimate of the event or the synthetic population ("The contact pattern and the infection transmission rates among these four subpopulations are as shown in Figure 9. There are ten infection transmission rates in the" [Pg.5]; "As healthy behavior interventions are assumed to be effective only inside the museums, we further divide each of the four subpopulations used for the ODE model into the people who go to the four museums and those who don’t, resulting in six subpopulations. However, the subpopulation of residents who visit museums but only meet residents is very small, and so it is ignored. The contact pattern among the subpopulations is as shown in Figure 11. Using the ODE model and the next generation method, we numerically evaluate the reproductive number for different compliance rates and reduced transmissibility values as shown in Figure 12." [Pg.8]); and causing the second estimate of the event to be presented via the user interface ("We simulate a flu-like disease for Washington DC metro area using EpiSimdemics, an interaction based high performance computing simulation software for studying large scale epidemics" [Pg.10, Methods]; The simulations are performed on EpiSimdemics whihc is a software that runs on a computer. The results of the simulation would be displayed on the computer; Fig.4-6 show graphs of infection rate for both intervention scenarios).

Regarding claim 21, Parikh teaches A system comprising: 
one or more processors ("We simulate a flu-like disease for Washington DC metro area using EpiSimdemics, an interaction based high performance computing simulation software for studying large scale epidemics" [Pg.10, Methods]; The simulations are performed on EpiSimdemics which is a software that runs on a computer); and 
a non-transitory memory storing instructions that, when executed by the one or more processors ("We simulate a flu-like disease for Washington DC metro area using EpiSimdemics, an interaction based high performance computing simulation software for studying large scale epidemics" [Pg.10, Methods]; The simulations are performed on EpiSimdemics which is a software that runs on a computer), cause the one or more processors to:
receiving attributes of a synthetic population ("A synthetic population is a disaggregated (‘‘agent-based’’) representation of the population of a region. It is constructed by combining data from multiple sources, such as the American Community Survey, the National Household Travel Survey, Navteq, Dun & Bradstreet, the National Center for Education Statistics, and others. Together these datasets provide information about demographics, activity times and durations, and activity locations. A synthetic population, therefore, is a model of who people are, where they go during the course of a day, and consequently, with whom they come into contact" [Pg.2, Effects of Transients]);
selecting a synthetic-population graph from a social-contact graph stored in a data library (“given the synthetic population-based model and the individual’s activity patterns, we can obtain a synthetic social network reflecting , the synthetic-population graph selection based at least in part on the attributes ("A synthetic population is obtained by combining multiple data sources to build a detailed minute by-minute simulation of population interaction , wherein the synthetic-population graph comprises nodes and labeled edges between the nodes (Fig.13 shows "Each node represents a state and transition probabilities are as shown on the edges. Each node label consists of the state name, number of days for which an individual remains in this state, and the probability of him infecting others" [Pg.9]);
receiving data of an intervention designed to counteract or mitigate an epidemic ("Since much population mixing happens at major tourism locations, we evaluate two targeted interventions: closing museums and promoting healthy behavior (such as the use of hand sanitizers, covering coughs, etc.) at museums" [Pg.1]; "we evaluate a scenario where people are encouraged to practice healthy behaviors, such as the use of hand sanitizers, at the four big museums. Multiple studies have shown that such non pharmaceutical behavioral interventions can have a significant impact" [Pg.7, Healthy Behavior Intervention]);
determining, ("We simulate an influenza-like illness over the contact network to evaluate the effects of transients on the the number of resident infections over the course of the epidemic (making them 9% higher), and the time when the disease peaks (making it about 10 days earlier)" [Pg.2, Results]);
generating, based at least in part on the course of the epidemic in the synthetic population graph, an epidemic estimate associated with the intervention ("Our simulations show that the presence of transients has a statistically significant impact on the number of resident infections at peak (making them almost 23% higher), the number of resident infections over the course of the epidemic (making them 9% higher), and the time when the disease peaks (making it about 10 days earlier)... the ‘‘healthy behavior’’ intervention can significantly reduce the epidemic, depending on the efficacy of the intervention at reducing transmission within those four locations. We assume a compliance rate of 50%, i.e., only half the visitors to these locations engage in healthy behavior. We find that if the intervention has the effect of reducing infectivity and susceptibility within these locations to 80%, 60%, 40% or 20% of the value without sanitizer use, it can delay the peak by 2 to 7 weeks. The number of residents infections at peak is reduced by 6% to 37.5%, and the cumulative number of resident infections over 120 days is reduced by 3.6% to 34.6%." [Pg.2, Results]; Fig.8 shows the attack rate).
Although Parikh discloses simulating a course of the epidemic, it does not appear to explicitly disclose simulating interactions between the nodes. However Beckman simulating interactions between the nodes (“We simulate a diffusion process on the social contact networks of the regions; in this case influenza, that is transmitted across the graph” [Pg.1011, Sec 2.3.2]; “The social networks for these regions produce large graphs with millions of nodes and edges as shown in Table 1.” [Pg.1010, Sec 2.3]; See Table 1; “Figure 8 shows, in histogram form, the R0 distributions. The degree distributions are weighted by the edge weights and represent the expected number of secondary infections caused by each person (node) in the network” [Pg.1012, Sec 2.3.2]).
Parikh and Beckman are analogous art because they are from the same field of endeavor of epidemic modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Parikh with the node interaction simulation by Beckman. One of ordinary skill in the art would have been motivated to make this modification since “diseases can spread on a global scale very quickly, and need quick response and interventions to prevent them from turning into large epidemics. Understanding the urban social-contact structure is critical for social scientists, urban planners, infrastructure companies, and governments” (Beckman, [Pg.1003, Intro]).

Regarding claim 22, Parikh further teaches receive second attributes of a second synthetic population ("A synthetic population is a disaggregated (‘‘agent-based’’) representation of the population of a region. It is constructed by combining data from multiple sources, such as the American Community Survey, the National Household Travel Survey, Navteq, Dun & Bradstreet, the National Center for Education ; and determine a second epidemic estimate based at least in part on the second attributes and the synthetic-population graph ("The contact pattern and the infection transmission rates among these four subpopulations are as shown in Figure 9. There are ten infection transmission rates in the" [Pg.5]; "As healthy behavior interventions are assumed to be effective only inside the museums, we further divide each of the four subpopulations used for the ODE model into the people who go to the four museums and those who don’t, resulting in six subpopulations. However, the subpopulation of residents who visit museums but only meet residents is very small, and so it is ignored. The contact pattern among the subpopulations is as shown in Figure 11. Using the ODE model and the next generation method, we numerically evaluate the reproductive number for different compliance rates and reduced transmissibility values as shown in Figure 12." [Pg.8]).

Regarding claim 24, Parikh further teaches receive data of a second intervention ("Since much population mixing happens at major tourism locations, we evaluate two targeted interventions: closing museums and promoting healthy behavior (such as the use of hand sanitizers, covering coughs, etc.) at museums" [Pg.1]; The reference teaches two separate interventions of closing museums and promoting ; and simulate the course of the epidemic in the synthetic-population graph to produce a second epidemic estimate based at least in part on the second intervention ("Our simulations show that closing these locations for a short period (we considered two scenarios, involving closing these locations for 5 days or 14 days) does not help. This is likely because the tourists who would have visited these locations go to other, smaller, tourist destinations and residents who would have visited these locations continue their other activities and hence there is still considerable mixing among these populations." [Pg.2, Results]; Fig.4 shows results for both interventions at peaks).

Claims 4-5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al (“Modeling the effect of transient populations on epidemics in Washington DC” [NPL, See PTO-892] “Parikh”) in view of Beckman et al (“Generation and Analysis of Large Synthetic Social Contact Network” [NPL, See PTO-892] “Beckman”) as applied to claim 1 above, and in further view of Zhang et al (“A contact-network-based simulation model for evaluating interventions under what-if scenarios in epidemic” [NPL, See PTO-892] “Zhang”).

Regarding claim 4, Parikh further teaches simulating the course of the epidemic in the synthetic-population graph to produce at least one second epidemic estimate ("Our simulations show that closing these locations for a short period (we considered two scenarios, involving closing these locations for 5 days or 14 days) does not help. This is likely because the tourists who would have visited these , wherein: each second epidemic estimate is determined based at least in part on the intervention ("Our simulations show that closing these locations for a short period (we considered two scenarios, involving closing these locations for 5 days or 14 days) does not help. This is likely because the tourists who would have visited these locations go to other, smaller, tourist destinations and residents who would have visited these locations continue their other activities and hence there is still considerable mixing among these populations." [Pg.2, Results]; Fig.4 shows results for both interventions at peaks)… 
Parikh and Beckman do not appear to explicitly disclose randomization value. However Zhang teaches determining the epidemic estimate further based at least in part on a first randomization value ("When the susceptible node is attacked, a transmission test is carried out by generating a random number r and compare r against the transmission probability tp. If r < tp, the susceptible node will be set to exposed; otherwise remains susceptible" [Pg.4, Sec 2.2.2]; "Random numbers are essential to simulate a stochastic process of disease transmission. If a disease has the transmissibility of tp, to simulate the outcome of infection, a random number will be generated and compared with tp: infected if less than tp and uninfected otherwise." [Pg.7, Sec 2.4]); and at least one of the respective randomization values is different from the first randomization value ("When the susceptible node is attacked, a transmission test is carried out by generating a random number r and compare r .
Parikh, Beckman, and Zhang are analogous art because they are from the same field of endeavor of epidemic modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Parikh and Beckman with the random value by Zhang. One of ordinary skill in the art would have been motivated to make this modification since “random numbers are essential to simulate a stochastic process of disease transmission.” (Zhang, [Pg.7, Sec 2.4]).

Regarding claim 5, Parikh further teaches further comprising causing presentation, via a user interface, of a representation ("We simulate a flu-like disease for Washington DC metro area using EpiSimdemics, an interaction based high performance computing simulation software for studying large scale epidemics" [Pg.10, Methods]; The simulations are performed on EpiSimdemics whihc is a software that runs on a computer. The results of the simulation would be displayed on the computer) that is based at least in part on: the epidemic estimate (Fig.4-6 show graphs of infection rate for both intervention scenarios); and at least one of the second epidemic estimates (Fig.4-6 show graphs of infection rate for both intervention scenarios).

Claim 23 recites system claims corresponding with claim 4. Claim 23 is rejected similarly as claim 4 above.

Claims 8-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al (“Modeling the effect of transient populations on epidemics in Washington DC” [NPL, See PTO-892] “Parikh”) in view of Beckman et al (“Generation and Analysis of Large Synthetic Social Contact Network” [NPL, See PTO-892] “Beckman”) as applied to claim 1 above, in further view of Barrett et al (U.S. Patent No. 9,367,805 “Barrett”).

Regarding claim 8, Parikh further teaches determining a first subset of nodes of the synthetic- population graph, wherein the first subset of nodes represents an initial infected population (Parikh shows in Fig.13 the initial affected nodes with show symptoms of the illness; "We simulate the disease spread for 120 days both with and without the transient population. Initial infections are the same for all cases. Only residents are initially infected" [Pg.3]); and the simulating further comprises: determining spread of the epidemic in the ("A 12-state Probabilistic Timed Transition System (PTTS) disease model, is a flu specific model developed in Models of Infectious Disease Agent Study MIDAS in National Institutes of Health2, and ; and determining the epidemic estimate based at least in part on the spread of the epidemic ("A susceptible individual contracts the infection through infectious contacts with probability P_i see (EQN 2)" [Pg.10]; "The PTTS represents the progression of health state of every susceptible individual in case of contracting the infection." [Pg.10]; "The number of residents infections at peak is reduced by 6% to 37.5%, and the cumulative number of resident infections over 120 days is reduced by 3.6% to 34.6%." [Pg.2, Results]; Fig.8 shows the attack rate).
	Although Parikh and Beckman teaches a synthetic population graph, it does not appear to explicitly disclose modifying edges. However, Barrett teaches modifying edges of the synthetic-population graph based at least in part on the intervention to produce a modified synthetic-population graph ("The Surveillance Subsystem is configured to receive additional data relevant to the situation being represented. The additional data is received from at least two distinct information sources. The synthetic data set Subsystem is configured to modify the synthetic data set based on the additional data. Modifying the synthetic data set includes integrating at least a portion of the additional data received from each of the at least two distinct information sources into the synthetic data set based on one or more behavioral theories related to the synthetic population. The synthetic data set Subsystem is configured to generate a Social contact network based on the synthetic data set. The Social contact network is used to generate the representation of the situation." [Col.4, lines 20-31]; The modified synthetic data would affect the contact network).


Regarding claim 9, Parikh further teaches receiving the data of the intervention via a user interface ("We simulate a flu-like disease for Washington DC metro area using EpiSimdemics, an interaction based high performance computing simulation software for studying large scale epidemics" [Pg.10, Methods]; The simulations are performed on EpiSimdemics which is a software that runs on a computer. The intervention data is part of the simulation); and receiving an indication of the predetermined disease model via the user interface ("We simulate a flu-like disease for Washington DC metro area using EpiSimdemics, an interaction based high performance computing simulation software for studying large scale epidemics" [Pg.10, Methods]; The simulations are performed on EpiSimdemics which is a software that runs on a computer. The disease model (Fig.13) is part of the simulation).

Regarding claim 12, Barrett further teaches selectively modifying at least some of the labels of the synthetic-population graph based at least in part on the intervention ("The Surveillance Subsystem is configured to receive additional data relevant to the situation being represented. The additional data is received from at least two distinct information sources. The synthetic data set Subsystem is configured to modify the synthetic data set based on the additional data. Modifying the synthetic data set includes integrating at least a portion of the additional data received from each of the at least two distinct information sources into the synthetic data set based on one or more behavioral theories related to the synthetic population. The synthetic data set Subsystem is configured to generate a Social contact network based on the synthetic data set. The Social contact network is used to generate the representation of the situation." [Col.4, lines 20-31]; The modified synthetic data would affect the contact network).

Regarding claim 13, Parikh further teaches the synthetic-population graph comprises nodes, parameters associated with at least some of the nodes, and edges between at least some of the nodes ("Together these datasets provide information about demographics, activity times and durations, and activity locations. A synthetic population, therefore, is a model of who people are, where they go during the course of a day, and consequently, with whom they come into contact. This allows the induction of a synthetic social contact network, which is a model of the network over which disease propagation happens." [Pg.2-3, Effects of Transients]; Fig.13 shows "Each node represents a state and transition probabilities are as shown on the edges. ; and the simulating comprises: determining data of consequences of the event ("In order to develop and implement effective interventions to reduce the spread of influenza, it is necessary to understand the interaction patterns within the population and the consequences of interventions on these interactions" [Pg.1]; "We model interventions aimed at the four most-visited locations around the National Mall. Our simulations show that closing these locations for a short period (we considered two scenarios, involving closing these locations for 5 days or 14 days) does not help...the ‘‘healthy behavior’’ intervention can significantly reduce the epidemic, depending on the efficacy of the intervention at reducing transmission within those four locations. We assume a compliance rate of 50%, i.e., only half the visitors to these locations engage in healthy behavior. We find that if the intervention has the effect of reducing infectivity and susceptibility within these locations to 80%, 60%, 40% or 20% of the value without sanitizer use, it can delay the peak by 2 to 7 weeks. The number of residents infections at peak is reduced by 6% to 37.5%, and the cumulative number of resident infections over 120 days is reduced by 3.6% to 34.6%." [Pg.2]).
Barrett further teaches selectively modifying at least some of the parameters based at least in part on the data of the consequences of the event ("Once activity templates have been assigned to each synthetic group, a location is assigned for each synthetic group and each activity reflected in the synthetic group's activity template (step 230). The locations may be assigned based on observed land-use patterns, tax data, employment data, and/or other types of data. Locations may be assigned in part .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Parikh and Beckman with the modifying parameters by Barrett. One of ordinary skill in the art would have been motivated to make this modification to “modify action sequences associated with one or more Subpopulations of synthetic entities” (Barrett, [Col.19, line 48-49]) and “allow a user to efficiently study very large interdependent societal infra structures (e.g., having greater than 10 million interacting elements) formed by the interaction between 

Regarding claim 14, Barrett further teaches receiving a query ("Edge brokers 345 may have an edge broker interface that provides a universal interface for querying and using the services and/or applications that are made available through the edge brokers 345." [Col.14, lines 51-54]); and determining at least one first simulation based at least in part on the query, wherein the simulating comprises running the at least one first simulation ("Edge brokers 345 mediate access to a particular resource (e.g., simulation, data, service, etc.) so that resources need not communicate directly with one another. Service brokers 350 receive high-level requests (e.g., a request for data) and spawn any edge brokers 345 needed to service the requests. If information is required to fulfill a request that is not immediately available to an edge broker 345 (e.g., results of a simulation, data from another database, etc.), a new service broker 350 may be spawned to produce the required information. Multiple service brokers 350 may collaborate to solve a larger problem requiring the utilization of a variety of resources. In some embodiments, service brokers 350 may also provide a resource discovery function, locating resources needed to fulfill a request (e.g., data, resources, models or simulations, etc.)." [Col.14, lines 2-15]; "Each of output data sets 254 may be saved as separate data files or as part of the synthetic data set, Such that previous experiments directed to similar questions may require fewer calculations to generate the desired situation representation" [Col.10, lines 47-50]).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al (“Modeling the effect of transient populations on epidemics in Washington DC” [NPL, See PTO-892] “Parikh”) in view of Beckman et al (“Generation and Analysis of Large Synthetic Social Contact Network” [NPL, See PTO-892] “Beckman”) as applied to claim 10 above, and in further view of Kleczkowski et al (“Spontaneous social distancing in response to a simulated epidemic: a virtual experiment” [NPL, See PTO-892] “Kleczkowski”).

Regarding claim 15, claim 15 is dependent upon claim 10 from which Parikh and Beckman discloses all of the limitations of claim 10. The combination does not appear to explicitly disclose modifying nodes at different simulated times. However, Kleczkowski teaches modifying a first subset of nodes of the synthetic-population graph at a first simulated time based at least in part on the intervention and on attributes of nodes of the first subset of nodes ("Fig. 1 - Flow diagram illustrating epidemic spread and social distancing. At each time step t, a susceptible individual i modifies its infection radius ri,t + 1 in response to the local infection load Ii,t and current risk attitude αi,t. It then makes contact with all neighbors within its infection radius. Each contact with an infected neighbor may cause the susceptible to become infected, with probability p = 0.05. At each time step, infected individuals may recover with probability q = 0.2, and remain immune from then on" [Pg.3]; At each time step, the node is modified based on social distancing and risk attitude); and modifying a second, different subset of nodes of the synthetic-population graph at a second, different simulated time based at least in part on the intervention and on attributes of nodes of the second subset of nodes ("Fig. 1 - Flow diagram illustrating epidemic spread and social distancing. At each time step t, a susceptible individual i modifies its infection radius ri,t + 1 in response to the local infection load Ii,t and current risk attitude αi,t. It then makes contact with all neighbors within its infection radius. Each contact with an infected neighbor may cause the susceptible to become infected, with probability p = 0.05. At each time step, infected individuals may recover with probability q = 0.2, and remain immune from then on" [Pg.3]; At each time step, the node is modified based on social distancing and risk attitude).
Parikh, Beckman, and Kleczkowski are analogous art because they are from the same field of endeavor of epidemic modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Parikh and Beckman with the modifying of nodes by Kleczkowski. One of ordinary skill in the art would have been motivated to make this .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMINI SHAH can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARAJ AYOUB/Examiner, Art Unit 2127   

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127